DETAILED ACTION
Response to Amendment
The Amendment filed 18 June 2021 has been entered. Claims 1-2, 4-7, 9-12, and 14-15 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 35 U.S.C. § 112(b) rejection previously set forth in the Non-final Office Action mailed 18 March 2021.
Response to Arguments
Applicant's arguments filed 18 June 2021 have been fully considered but they are not persuasive for the following reasons:
On pages 11-16 (specifically pages 14-16), regarding amended independent Claim 1, the applicant argues, “Noble [US 9,094,539 B1] fails to disclose that the user movement and a portion of the user are detected and analyzed according to the distances between the electronic device and the user detected by the motion detecting device, and fails to disclose determining a movement range” and “in Li [US 2019/0129499 A1], the difference of the two distances is utilized to determine whether the device is right in front of the user or the user faces the device, and only one difference value is calculated. Therefore, Li fails to disclose that activity range of the user is determined to be less than the predetermined value if difference of the two distances is smaller than a given value, and fails to disclose calculating more than one difference value according to the distances.”
The applicant’s argument is understood. However, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the primary purpose of Noble was to disclose that the user movement and a portion of the user are detected and analyzed and discloses determining a movement range (see Noble, Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable 
Moreover, regarding the teachings of Li, the argued claim language is not as narrowly construed as applicant’s argument. In fact, the claim does not require calculating multiple difference/change values; the claim requires a change value between the distances between the electronic device and the user detected by each motion detecting device (i.e., one change value is determined). Therefore, Li does expressly disclose remaining features that Noble does not disclose, namely, the claimed change value (see Li, Fig. 2, and paragraph [0070], disclosing utilization of an imaging sensor, and certain algorithms may be used to identify facial features of the user, determine positions of the user's eyes, and then calculate a distance between a spot of the device and one eye and another distance between the spot and the other eye; the spot may be a point at the center of the device or the center of an output component; if difference of the two distances is smaller than a given value, it may be considered that the device is right in front of the user or the user faces the device).
Thus, in examiner’s opinion, the combination of Noble and Li is reasonable, in which the motivation to combine would have been to create the advantage of providing a device that can precisely determine whether the device is right in front of the user or the user faces the device, regardless of technical issues or ambient lighting conditions (see Li, Fig. 2, and paragraph [0070]).
For further support, although not relied upon, examiner notes that the argued feature is well known in the art, as seen in Bozarth (US 2015/0169053 A1) (see Bozarth, paragraph [0081], disclosing the device can include a distance or range detector that determines the distance between the device and 
The examiner’s rationale above applies equally as well to the remaining Claims 2, 4-7, 9-12, and 14-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noble, US Patent No.: 9,094,539 B1, hereby Noble, in view of Sylliassen, US Patent Application Publication No.: 2002/0135474 A1, hereby Sylliassen, and in further view of Shouldice et al., US Patent Application Publication No.: 2018/0106897 A1, hereby Shouldice, and in further view of Li, US Patent Application Publication No.: 2019/0129499 A1, hereby Li.
Noble discloses the invention substantially as claimed. Regarding Claims 1, 6, and 11, Noble discloses an electronic device, a . . . method for an electronic device, and a non-transitory storage medium, comprising:
“at least one processor (Fig. 9, elements 900, 902, and 904, col. 15, line 65 to col. 16, line 2, disclosing the structural components of a processor and memory; see also Figs. 1(a)-3(b), elements 104-304, respectively, and Fig. 8, element 800); 
at least one motion detecting device coupled to the at least one processor (Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); Fig. ; 
an image capturing device coupled to the at least one processor (Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of camera(s) and motion sensor(s); see also Figs. 1(a)-3(b)); and 
a storage device coupled to the at least one processor and storing instructions for execution by the at least one processor to cause the at least one processor (Fig. 9, elements 900, 902, and 904, col. 15, line 65 to col. 16, line 2, disclosing the structural components of a processor and memory; see also Figs. 1(a)-3(b), elements 104-304, respectively, and Fig. 8, element 800) to: 
control, when the electronic device is activated, the at least one motion detecting device to detect activity of a user in a first . . . time period (Figs. 1(a)-1(b), col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen; see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of camera(s) and motion sensor(s); see also Figs. 1(a)-3(b)); 
determine whether an activity range of the user is less than a predetermined value according to the detected activity of the user (Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable range (see, for example, Fig. 1(a), dashed line surrounding the user, recognized as the claimed activity range of the user is less than a predetermined ; 
 determine whether a . . . value between distances between the electronic device and the user detected by each of the at least one motion detecting device within the first . . . time period is less than the predetermined value (Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable range (see, for example, Fig. 1(a), dashed line surrounding the user, recognized as the claimed activity range of the user is less than a predetermined value); see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of camera(s) and motion sensor(s); see also Figs. 1(a)-3(b));
determine, when the . . . value between the distances between the electronic device and the user detected by each of the at least one motion detecting device within the first . . . time period is less than the predetermined value, that the activity range of the user is less than the predetermined value in the first . . . time period (Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable range (see, for example, Fig. 1(a), dashed line surrounding the user, recognized as the claimed activity range of the user is less than a predetermined value); see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. ; 
determine, when the activity range of the user is determined to be less than the predetermined value in the first . . . time period, whether the user is . . . from the electronic device (Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable range (see, for example, Fig. 1(a), dashed line surrounding the user, recognized as the claimed activity range of the user is less than a predetermined value); see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of camera(s) and motion sensor(s), and further disclosing a determination of whether there is potentially a person in the room; see also Figs. 1(a)-3(b)); 
control, when the user is determined to be not away from the electronic device, the image capturing device to capture user images within a second predetermined time period (Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable range (see, for example, Fig. 1(a), dashed line surrounding the user); Fig. 2(a), col. 5, line 12 to col. 6, line 8, further disclosing that the device may determine that the user has fallen asleep by capturing image information within a threshold amount of time (i.e., the eyes have been closed for more than five minutes, overall recognized as the claimed second predetermined time period); see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of camera(s) and motion sensor(s), and further disclosing a determination of whether there is potentially a person in the room; see also Figs. 1(a)-3(b)); 
determine whether any action has been performed by the user according to the user images captured by the image capturing device (Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable range (see, for example, Fig. 1(a), dashed line surrounding the user); Fig. 2(a), col. 5, line 12 to col. 6, line 8, further disclosing that the device may determine that the user has fallen asleep (i.e., action performed by the user) by capturing image information within a threshold amount of time (i.e., the eyes have been closed for more than five minutes); see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of camera(s) and motion sensor(s), and further disclosing a determination of whether there is potentially a person in the room; see also Figs. 1(a)-3(b)); 
determine, when determined that at least one action has been performed by the user, whether the at least one action performed by the user matches a sleep habit of the user (Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable range (see, for example, Fig. 1(a), dashed line surrounding the user); Fig. 2(a), col. 5, line 12 to col. 6, line 8, further disclosing that the device may determine that the user has fallen asleep (i.e., action performed by the user) by capturing image information within a threshold amount of time (i.e., the eyes have been closed for more than five minutes), and the device may also determine that the current time is beyond a time when the user usually goes to bed (e.g., past 1 a.m., recognized as the claimed sleep habit); see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of ; and 
. . . down the electronic device, when the user is determined to be away from the electronic device, or when determined that no action has been performed by the user, or when the at least one action performed by the user is determined to match the sleep habit of the user (Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable range (see, for example, Fig. 1(a), dashed line surrounding the user); Fig. 2(a), col. 5, line 12 to col. 6, line 8, further disclosing that the device may determine that the user has fallen asleep (i.e., action performed by the user) by capturing image information within a threshold amount of time (i.e., the eyes have been closed for more than five minutes), and the device may also determine that the current time is beyond a time when the user usually goes to bed (e.g., past 1 a.m., recognized as the claimed sleep habit); Fig. 2(b), col. 6, lines 9-22, disclosing the device enters sleep mode or a similar mode upon determining that the user is asleep; see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of camera(s) and motion sensor(s), and further disclosing a determination of whether there is potentially a person in the room; see also Figs. 1(a)-3(b)).”
However, although Noble generally discloses the claimed first predetermined time period and shut down feature, Sylliassen does expressly disclose the following:
“. . . ;
control, when the electronic device is activated, the at least one motion detecting device to detect activity of a user in a first predetermined time period (Fig. 4A, and paragraphs [0042]-[0047], disclosing a process for generating a shutdown signal for an electronic device, in which after a self-counting timer starts (i.e., first predetermined time period), a motion sensor detects whether there is any movement; see also Figs. 3 and 4B); . . . and
shut down the electronic device, when the user is determined to be away from the electronic device, or when determined that no action has been performed by the user, or when the at least one action performed by the user is determined to match the sleep habit of the user (Fig. 4B, and paragraphs [0048]-[0052], disclosing that if no movement has been detected in the shutdown time period, a shutdown signal is generated; see also Figs. 3 and 4A, and paragraphs [0042]-[0047]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Noble and Sylliassen (hereby Noble-Sylliassen), to modify the sleep mode triggering process based on detected a user’s motion and activity of Noble to utilize a first predetermined time period and a shutdown process as in Sylliassen. The motivation for doing so would have been to create the advantage of automatically shutting off the device entirely (see Sylliassen, Figs. 3 and 4A-4B, and paragraphs [0007] and [0052]).
However, although Noble-Sylliassen does not expressly disclose determining whether the user is away from the electronic device, Shouldice does expressly disclose the following:
“. . . ;
determine, when the activity range of the user is determined to be less than the predetermined value . . . , whether the user is away from the electronic device (paragraphs [0094] and [0098], disclosing utilization of a motion detector and camera with facial/gesture recognition; Figs. 14 and 16, and paragraphs [0251]-[0254] and [0256], disclosing an example of Sensor_a being able to detect signals from Human_a and may further determine that Human_a is not present); . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Noble-Sylliassen and Shouldice (hereby Noble-Sylliassen-Shouldice), to modify the electronic device, shutdown method for the electronic device, and non-transitory storage medium of Noble-Sylliassen to utilize a determination of whether the user is away from the electronic device as in Shouldice. The motivation for doing so would have been to create the advantage of accurately detecting biometrics recognized to be associated with its initialized user while controlling a power saving mode based on whether the user is present or not (see Shouldice, Figs. 14 and 16, and paragraphs [0251]-[0254] and [0256]).
Noble-Sylliassen-Shouldice does not expressly disclose the claimed change value, Li does expressly disclose the following:
“. . . ;
determine whether a change value between the distances between the electronic device and the user detected by each motion detecting device within the first . . . time period is less than the predetermined value (Fig. 2, and paragraph [0070], disclosing utilization of an imaging sensor, and certain algorithms may be used to identify facial features of the user, determine positions of the user's eyes, and then calculate a distance between a spot of the device and one eye and another distance between the spot and the other eye; the spot may be a point at the center of the device or the center of an output component; if difference of the two distances is smaller than a given value, it may be considered that the device is right in front of the user or the user faces the device);
determine, when the change value between the distances between the electronic device and the user detected by each motion detecting device within the first . . . time period is less than the predetermined value, that the activity range of the user is less than the predetermined value in the first . . . time period (Fig. 2, and paragraph [0070], disclosing utilization of an imaging sensor, and certain algorithms may be used to identify facial features of the user, determine positions of the user's eyes, and then calculate a distance between a spot of the device and one eye and another distance between the spot and the other eye; the spot may be a point at the center of the device or the center of an output component; if difference of the two distances is smaller than a given value, it may be considered that the device is right in front of the user or the user faces the device). . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Noble-Sylliassen-Shouldice and Li (hereby Noble-Sylliassen-Shouldice-Li), to modify the electronic device, shutdown method for the electronic device, and non-transitory storage medium of Noble-Sylliassen-Shouldice to utilize the claimed change value as in Li. The motivation for doing so would have been to create the advantage of providing a device that can precisely determine whether the device is right in front of the user or the user faces the device, regardless of technical issues or ambient lighting conditions (see Li, Fig. 2, and paragraph [0070]).
Regarding Claims 2, 7, and 12, Noble-Sylliassen-Shouldice-Li discloses:
“control the at least one motion detecting device to detect a quantity of users at a proximity of the electronic device (Noble, Figs. 1(a) and 2(a), col. 4, lines 38-62, and col. 5, lines 40-64, disclosing performing an initial 360-degree scan, using an imaging element (such as a motion detecting sensor) to locate people nearby or detect one or more faces in the vicinity; see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of camera(s) and motion sensor(s), and further disclosing a determination of whether there is potentially a person in the room; see also Figs. 1(a)-3(b)); and 
control, when detecting that a single user at the proximity of the electronic device, the at least one motion detecting device to detect the activity of the user (Noble, Figs. 1(a) and 2(a), col. 4, lines 38-62, and col. 5, lines 40-64, disclosing performing an initial 360-degree scan, using an imaging element (such as a motion detecting sensor) to locate people nearby or detect one or more faces in the vicinity, and further disclosing detecting a specific user of the device, thereby determining whether the user is asleep or awake (using the motion detecting sensor) by, for example, tracking eye/pupil movement; see also Fig. 9, elements 900, 902, 908, and 910, and col. 16, lines 17-40, disclosing the structural components of a processor, imaging element (camera), and a gesture/motion sensor (which may determine motion of the user); see also Fig. 1(a), elements 104 and 110, col. 4, lines 38-62, and Fig. 8, elements 804, 810, 816, and 820, col. 13, lines 32-57, and col. 15, lines 26-46, disclosing utilization of camera(s) and motion sensor(s), and further disclosing a determination of whether there is potentially a person in the room; see also Figs. 1(a)-3(b)) in the first predetermined time period (Sylliassen, Fig. 4A, and paragraphs [0042]-[0047], disclosing a process for generating a shutdown signal for an electronic device, in which after a self-counting timer starts (i.e., first predetermined time period), a motion sensor detects whether there is any movement; see also Figs. 3 and 4B).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Noble-Sylliassen-Shouldice-Li, to modify the electronic device, shutdown method for the electronic device, and non-transitory storage medium of Noble-Sylliassen-Shouldice-Li to utilize the claimed first predetermined time period as in Sylliassen. The motivation for doing so would have been to create the advantage of allowing the user to have enough time to move or enter a room where the electronic device is located prior to an automatic shutdown (see Sylliassen, Figs. 3 and 4A-4B, and paragraphs [0039]-[0040]).
Regarding Claims 5, 10, and 15, Noble-Sylliassen-Shouldice-Li discloses:
“output a message, when the user is determined to be away from the electronic device, or when determined that no action has been performed by the user, or when the at least one action performed by the user is determined to match the sleep habit of the user (Sylliassen, Fig. 4A, and paragraphs [0042]-[0047], disclosing a process for generating a shutdown signal for an electronic device, in which after a self-counting timer starts (i.e., first predetermined time period), a motion sensor detects whether there is any movement, and if there is motion detected, the timer is reset (i.e., a second predetermined time period); examiner notes that each of the time iterations in Figs. 4A-4B may be recognized as the claimed first, second, and third predetermined time periods; Fig. 4B, and paragraphs [0048]-[0052], disclosing that if no movement has been detected, a shutdown warning message is displayed; see also Fig. 3); 
determine whether the message is responded by the user within a third predetermined time period (Sylliassen, Fig. 4A, and paragraphs [0042]-[0047], disclosing a process for generating a shutdown signal for an electronic device, in which after a self-counting timer starts (i.e., first predetermined time period), a motion sensor detects whether there is any movement, and if there is motion detected, the timer is reset (i.e., a second predetermined time period); examiner notes that each of the time iterations in Figs. 4A-4B may be recognized as the claimed first, second, and third predetermined time periods; Fig. 4B, and paragraphs [0048]-[0052], disclosing that after a shutdown warning message has been displayed, a user may wave back to the screen to reset the shutdown timer (i.e., a third predetermined time period); see also Fig. 3); and 
shut down the electronic device, when the message is determined to be not responded by the user within the third predetermined time period (Sylliassen, Fig. 4A, and paragraphs [0042]-[0047], disclosing a process for generating a shutdown signal for an electronic device, in which after a self-counting timer starts (i.e., first predetermined time period), a motion sensor detects whether there is .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Noble-Sylliassen-Shouldice-Li, to modify the electronic device, shutdown method for the electronic device, and non-transitory storage medium of Noble-Sylliassen-Shouldice-Li to utilize the output message and shutdown process as in Sylliassen. The motivation for doing so would have been to create the advantage of allowing a user to interact with the device and reset a shutdown timer (see Sylliassen, Figs. 3 and 4A-4B, and paragraph [0049]).
Claim Rejections - 35 USC § 103
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noble-Sylliassen-Shouldice-Li, and in further view of Karaoguz et al., US Patent Application Publication No.: 2015/0324698 A1, hereby Karaoguz.
Regarding Claims 4, 9, and 14, Noble-Sylliassen-Shouldice-Li discloses:
“compare (Shouldice, Figs. 6-7, and paragraphs [0209]-[0210], disclosing a sleep session may be enrolled, where the system may automatically scan data from a night period to identify the fiducial points and calculate features in order to generate a biometric signature for the user; this is then stored in a database for later biometric lookup and comparison; the system can access the database to check for an appropriate (to the detected signals) sleep and/or wake models, and based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate; a statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid or to reject the biometric (not authenticate the user); see also paragraphs [0094] and [0098], disclosing utilization of a motion detector and camera with facial/gesture recognition; see also Figs. 14 and 16, and paragraphs [0251]-[0254] and [0256], disclosing an example of Sensor_a being able to detect signals from Human_a and may further determine that Human_a is not present) the captured user images (Noble, Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when with a plurality of action . . . of a sleep pattern stored in a database (Shouldice, Figs. 6-7, and paragraphs [0209]-[0210], disclosing a sleep session may be enrolled, where the system may automatically scan data from a night period to identify the fiducial points and calculate features in order to generate a biometric signature for the user; this is then stored in a database for later biometric lookup and comparison; the system can access the database to check for an appropriate (to the detected signals) sleep and/or wake models, and based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate; a statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid or to reject the biometric (not authenticate the user); see also paragraphs [0094] and [0098], disclosing utilization of a motion detector and camera with facial/gesture recognition; see also Figs. 14 and 16, and paragraphs [0251]-[0254] and [0256], disclosing an example of Sensor_a being able to detect signals from Human_a and may further determine that Human_a is not present); and 
determine, when at least one of the captured user images is identical (Noble, Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is  with at least one of the action . . . (Shouldice, Figs. 6-7, and paragraphs [0209]-[0210], disclosing a sleep session may be enrolled, where the system may automatically scan data from a night period to identify the fiducial points and calculate features in order to generate a biometric signature for the user; this is then stored in a database for later biometric lookup and comparison; the system can access the database to check for an appropriate (to the detected signals) sleep and/or wake models, and based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate; a statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid or to reject the biometric (not authenticate the user); see also paragraphs [0094] and [0098], disclosing utilization of a motion detector and camera with facial/gesture recognition; see also Figs. 14 and 16, and paragraphs [0251]-[0254] and [0256], disclosing an example of Sensor_a being able to detect signals from Human_a and may further determine that Human_a is not present), that the at least one action performed by the user matches the sleep habit of the user (Noble, Fig. 1(a), element 108, col. 4, lines 23-62, disclosing when the user is engaged with the electronic device, an imaging element (such as a motion detecting sensor) can capture information about whether the user is awake and looking at the screen within a given range (element 108) confined in the device’s detectable range (see, for example, Fig. 1(a), dashed line surrounding the user); Fig. 2(a), col. 5, line 12 to col. 6, line 8, .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Noble-Sylliassen-Shouldice-Li, to modify the electronic device, shutdown method for the electronic device, and non-transitory storage medium of Noble-Sylliassen-Shouldice-Li to utilize the claimed comparison and database as in Shouldice. The motivation for doing so would have been to create the advantage of more accurately identifying sleep/wake patterns while simultaneously authenticating the user (see Shouldice, Figs. 6-7, and paragraphs [0209]-[0210]).
However, although Noble-Sylliassen-Shouldice-Li generally discloses the claimed plurality of action images, which are stored in a database, Karaoguz does expressly disclose the following:
“compare the captured user images with a plurality of action images of a sleep pattern stored in a database (paragraphs [0021]-[0022] and [0050], disclosing electronic sensor devices, which may include cameras, and a sleep pattern associated with information regarding a user (including biometric information and user images) is compared with other similar sleep patterns and biometric profiles to detect whether the user is currently sleeping; paragraphs [0021]-[0022], [0024], [0027], and [0029], further disclosing a database that securely stores user information that has been collected over a period of time from one of the electronic sensor devices (which may be a camera) (i.e., the database may store user images collected over a period of time for future use and comparison)); and 
determine, when at least one of the captured user images is identical with at least one of the action images, that the at least one action performed by the user matches the sleep habit of the user (paragraphs [0021]-[0022] and [0050], disclosing electronic sensor devices, which may include cameras, and a sleep pattern associated with information regarding a user (including biometric information and user images) is compared with other similar sleep patterns and biometric profiles to detect whether the user is currently sleeping; paragraphs [0021]-[0022], [0024], [0027], and [0029], further disclosing a database that securely stores user information that has been collected over a period of time from one of the electronic sensor devices (which may be a camera) (i.e., the database may store user images collected over a period of time for future use and comparison)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Noble-Sylliassen-Shouldice-Li and Karaoguz, to modify the electronic device, shutdown method for the electronic device, and non-transitory storage medium of Noble-Sylliassen-Shouldice-Li to utilize the claimed plurality of action images of a sleep pattern store in a database as in Karaoguz. The motivation for doing so would have been to create the advantage of providing context-aware behavioral feedback to a user based on specific biometric information/profile(s)/images and associated sleeping patterns (see Karaoguz, paragraph [0050]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose power conservation of electronic devices based on motion data and sleep habits of a user. For example, the following references show similar features in the claims, although not relied upon: Arnold (US 2016/0022201 A1), Figs. 5-8, 10E, 11, and 13; Bozarth (US 2015/0169053 A1), paragraph [0081], disclosing the device can include a distance or range detector that determines the distance between the device and the user, and when a change in distance beyond a predefined threshold is determined, the display element may shut off; see also Fig. 5, and paragraph [0060].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482                  


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482